Rule 1915.11. Appointment of Attorney for Child. [Interrogation]Interview of Child.
Attendance of Child at Hearing or Conference.

        (a)     The court may on its own motion, or the motion of a party, appoint an
attorney to represent the child in the action. Counsel for the child shall represent the
child’s legal interests and zealously represent the child as any other client in an
attorney-client relationship. Counsel for the child shall not perform the role of a guardian
[ad litem]ad litem or best interests attorney. The court may assess the cost of the
child’s attorney upon the parties [or any of them]in such proportions as the court
deems appropriate or as otherwise provided by law. The order appointing an attorney
to represent the child shall be in substantially the form set forth in [Rule]Pa.R.C.P. No.
1915.19.
        (b)     The court may [interrogate]interview a child, whether or not the child is
the subject of the action, in open court or in chambers. The [interrogation]interview
shall be conducted in the presence of the attorneys and, if permitted by the court, the
parties. The attorneys shall have the right to [interrogate]interview the child under the
supervision of the court. The [interrogation]interview shall be part of the record.
        (c)     Unless otherwise directed by the court, the child who is the subject of the
action shall not be required to attend a hearing before the court or a conference.

      Note: A party may bring a child to a conference or hearing but, in the absence of
an order of court, is not required to do so.

                                            ***